—Appeal by the People from an order of the Supreme Court, Kings County (Feldman, J.), dated January 18, 2001, which granted that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the order is affirmed.
The People have the initial burden of establishing that the defendant voluntarily, knowingly, and intelligently waived his Miranda rights (see, Miranda v Arizona, 384 US 486; People v Anderson, 42 NY2d 35, 38; cf., People v Zephir, 226 AD2d 408; People v Smith, 220 AD2d 704). In light of the totality of the circumstances, we agree with the hearing court that the People failed to satisfy their burden. Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.